I concur in the judgment. In addition to the matters discussed in the foregoing opinion there are some other points raised by appellant which perhaps *Page 537 
should be mentioned. I think that the evidence is sufficient to establish the fact that Rosher was both the ostensible agent and the actual agent of appellant, and not an independent contractor.
Appellant contends that the court erred in refusing appellant's offered instructions No. 7, No. 4 and No. 16. If appellant had attempted to comply with rule VIII, by printing in its brief the other instructions given which bear upon the subject covered by the refused instructions, possibly these assignments of error would not have been urged upon the court, and some time would have been saved. Upon the point urged with respect to refused instruction No. 16, I think that the law concerning ostensible agency as applied to this case was properly stated in plaintiff's instruction No. 1. (Donnelly v. San Francisco Bridge Co.,117 Cal. 417, 421 [49 P. 559]; see, also, Barton v. StudebakerCorp., 46 Cal.App. 707, at p. 721 et seq. [189 P. 1025].) Applying these decisions to the case at bar, I think that the court in said instruction properly instructed the jury as follows: "If you find from the evidence that prior to the accident the defendant Clifford F. Reid, Inc., held out or represented to the plaintiff Mary Dell Coryell that defendant Rosher was the agent or representative of such corporation for the purpose of transporting her to the tract of such corporation, and that she was induced by such representation to accompany the said Rosher to said place and that she had acted upon such representation on the day of the accident, then the defendant Clifford F. Reid, Inc., is liable for any damage inflicted upon or suffered by the plaintiff as a direct result of any negligence that may have been proved against the defendant Rosher while she was being transported by him to the tract of the company of Clifford F. Reid, Inc., if the plaintiff herself was free of negligence upon her own part."